ROBERT M. FLEMING, Judge Pro Tem.
Defendant-appellant, Harold Nash has prosecuted the instant appeal from a judgment rendered in favor of New Orleans Public Service, Inc., casting him to pay the sum of $598.06 together with legal interests and costs. The cause of action giving rise to this litigation involves an accident in which defendant-appellant’s' automobile collided with a public service pole owned by plaintiff-appellee.
*100The facts of the matter, succinctly stated are as follows:
Mr. Nash was travelling down Olive Street in the City of New Orleans, approaching its intersection with Lowerline Street. Upon reaching the corner he attempted a right-hand turn onto Lowerline Street; lost control of his vehicle and struck plaintiff’s utility pole. The damages involved have been stipulated as the amount for which defendant was cast and the only question involved is one of defendant’s liability.
It is defendant’s contention that the accident was an unavoidable one. He testified that in making the turn onto Lowerline Street his car engine killed, causing his brakes and steering to become nonoperative. As a result he struck the plaintiff’s utility pole.
 The trial court had the opportunity to hear the testimony of the defendant as to how the accident occurred and reached the conclusion, enunciated in his written reasons for judgment that “* * * the accident was caused solely through the fault and negligence of the defendant.” The court likewise specifically discounted defendant’s contention that his car engine had stopped, thereby precipitating the accident. It is well settled in our jurisprudence that the findings of the trial court are not to be disturbed or disregarded except in the case of manifest error. A careful review of the record discloses no error in the instant case.
For the foregoing reasons the judgment of the lower court is affirmed. Costs of this proceeding are to be borne by defendant-appellant.
Affirmed.